USCA11 Case: 21-13392      Date Filed: 05/24/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13392
                   Non-Argument Calendar
                   ____________________

DONNA WOODS,
                                              Plaintiff-Appellant,
versus
SOCIAL SECURITY ADMINISTRATION,
COMMISSIONER,


                                            Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 4:20-cv-00655-SGC
                   ____________________
USCA11 Case: 21-13392         Date Filed: 05/24/2022    Page: 2 of 7




2                      Opinion of the Court                 21-13392




Before JORDAN, NEWSOM, and EDMONDSON, Circuit Judges.


PER CURIAM:


      Donna Woods appeals the district court’s order affirming
the Social Security Commissioner’s denial of her applications for a
period of disability, disability insurance benefits (“DIB”), and sup-
plemental security income (“SSI”), 42 U.S.C. §§ 405(g) and
1383(c)(3). No reversible error has been shown; we affirm.*
       When -- as in this case -- an Administrative Law Judge
(“ALJ”) denies an application for benefits and the Appeals Council
denies review, we review the ALJ’s decision as the Commissioner’s
final decision. See Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir.
2001).
       Our review of the Commissioner’s decision is limited to
whether substantial evidence supports the decision and whether
the correct legal standards were applied. See Winschel v. Comm’r
of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). “Substantial evi-
dence is more than a scintilla and is such relevant evidence as a rea-
sonable person would accept as adequate to support a conclusion.”


* Woods’s “Motion to Remand” is DENIED.
USCA11 Case: 21-13392        Date Filed: 05/24/2022     Page: 3 of 7




21-13392               Opinion of the Court                        3

Id. “Under the substantial-evidence standard, a court looks to an
existing administrative record and asks whether it contains suffi-
cient evidence to support the agency’s factual determinations.”
Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quotation and al-
teration omitted). “If the Commissioner’s decision is supported by
substantial evidence, this Court must affirm, even if the proof pre-
ponderates against it.” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th
Cir. 2005). Under this limited standard of review, we may not
make fact-findings, re-weigh the evidence, or substitute our judg-
ment for that of the ALJ. Id. We review de novo the district court’s
determination about whether substantial evidence supports the
ALJ’s decision. See Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th
Cir. 2002).
        A person who applies for Social Security DIB or for SSI ben-
efits must first prove that he is disabled. See 20 C.F.R. §§
404.1512(a), 416.912(a). The Social Security Regulations outline a
five-step sequential evaluation process for determining whether a
claimant is disabled. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
The ALJ must evaluate (1) whether the claimant engaged in sub-
stantial gainful work; (2) whether the claimant has a severe impair-
ment; (3) whether the severe impairment meets or equals an im-
pairment in the Listings of Impairments; (4) whether the claimant
has the residual functional capacity (“RFC”) to perform his past rel-
evant work; and (5) whether, in the light of the claimant’s RFC,
age, education, and work experience, there exist other jobs in the
national economy the claimant can perform. Id.
USCA11 Case: 21-13392        Date Filed: 05/24/2022     Page: 4 of 7




4                      Opinion of the Court                21-13392

       The ALJ denied Woods’s applications for relief on 19 July
2019. Applying the five-step evaluation process, the ALJ first deter-
mined that Woods had engaged in no substantial gainful activity
since the cessation of her earlier-awarded disability benefits on 2
May 2006. The ALJ then determined that Woods had these severe
impairments: bipolar disorder, attention deficit hyperactivity disor-
der, borderline intellectual functioning, chronic obstructive pul-
monary disease, degenerative disc disease, degenerative joint dis-
ease, and Reynaud’s syndrome.
       The ALJ determined that Woods had the RFC to perform
light work with specified limitations. Considering Woods’s age,
education, work experience, and RFC (together with the voca-
tional expert’s testimony), the ALJ determined that Woods could
perform work in the national economy. Accordingly, the ALJ con-
cluded that Woods was “not disabled” during the pertinent time
(between 2 May 2006 and 15 February 2016).
      Woods administratively appealed the ALJ’s decision to the
Appeals Council. The Appeals Council denied Woods’s request for
review. The district court affirmed.
       On appeal, Woods argues that the ALJ erred in giving “no
weight” to the medical opinions of two one-time examining doc-
tors (Dr. Ripka and Dr. Wilson) on grounds that the doctors were
retained by Woods’s lawyer. Woods also contends that -- when
the medical opinions of Dr. Ripka and Dr. Wilson are considered
properly -- the denial of benefits was not supported by substantial
evidence.
USCA11 Case: 21-13392        Date Filed: 05/24/2022     Page: 5 of 7




21-13392               Opinion of the Court                        5

       In deciding how much weight to give a medical opinion, the
ALJ considers, among other things, (1) the examining relationship;
(2) the treatment relationship; (3) the extent to which the opinion
is supported by medical evidence and explanations; and (4)
whether the opinion is consistent with the record as a whole. 20
C.F.R. §§ 404.1527(c); 416.927(c). The ALJ may reject a medical
opinion if the evidence supports a contrary finding. Sharfarz v.
Bowen, 825 F.2d 278, 280 (11th Cir. 1987).
        Substantial evidence supports the ALJ’s decision to give “no
significant weight” to Dr. Ripka’s opinion that Woods was incapa-
ble of performing even sedentary work. As a one-time examining
physician, Dr. Ripka’s opinion was entitled to no deference. See
McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987).
       The ALJ questioned Dr. Ripka’s objectivity given that Dr.
Ripka was retained by Woods’s lawyer. But -- contrary to Woods’s
assertion on appeal -- the record makes clear that that factor was
not the sole basis for the ALJ’s decision to discount Dr. Ripka’s
opinion. On appeal, Woods challenges only the ALJ’s mention that
Dr. Ripka was hired by her lawyer; Woods raises no challenge to
the other reasons articulated by the ALJ for affording less weight to
Dr. Ripka’s opinion.
      The ALJ explained that, although Dr. Ripka’s report pur-
ported to be a “functional capacities evaluation” (“FCE”), nothing
evidenced that Dr. Ripka performed the kinds of testing normally
involved with an FCE, such as lifting and carrying. Instead, Dr.
Ripka’s assessment of Woods’s functional limitations was based
USCA11 Case: 21-13392        Date Filed: 05/24/2022     Page: 6 of 7




6                      Opinion of the Court                21-13392

only on Woods’s subjective complaints with “limited positive ob-
jective examination.” And it was unclear whether Dr. Ripka had
access to Woods’s full medical records, which might have enabled
Dr. Ripka to verify Woods’s subjective complaints. The ALJ noted
further that Dr. Ripka’s diagnosis of fibromyalgia was unsupported
by a physical examination and that Dr. Ripka’s diagnosis of “pain”
failed to meet the requirement of showing an actual medically de-
terminable impairment. In contrast with Dr. Ripka’s opinion, the
ALJ also pointed to record evidence showing that Woods’s pain
was well-controlled by medication.
       Substantial evidence also supports the ALJ’s decision to give
“no significant weight” to the medical opinions of Dr. Wilson (a
one-time examining psychologist). Like the ALJ’s discussion of Dr.
Ripka, the ALJ noted that Dr. Wilson had been hired by Woods’s
attorney but also articulated several other reasons for giving little
weight to Dr. Wilson’s opinion. The ALJ said it appeared Dr. Wil-
son was never provided a full copy of Woods’s medical records,
which would have provided a more accurate basis for evaluating
Woods. Instead, Dr. Wilson based his opinion on select medical-
record summaries, the accuracy of which was unknown.
       The ALJ also noted inconsistences between Dr. Wilson’s
opinion, other medical records, and Woods’s own reported activi-
ties. Among other things, the ALJ found “most staggering” Dr.
Wilson’s opinion -- without explanation or elaboration -- that
Woods was likely to miss 25 out of 30 days of work per month: an
opinion that conflicted with Woods’s testimony that she could care
USCA11 Case: 21-13392       Date Filed: 05/24/2022    Page: 7 of 7




21-13392              Opinion of the Court                       7

for herself and her pet, drive to church and to the store, prepare
meals, and do household chores. Again, Woods raises no challenge
to these other reasons articulated by the ALJ.
       Because Dr. Ripka’s and Dr. Wilson’s opinions were not
based on a review of Woods’s complete and accurate medical rec-
ords, were unsupported by objective medical evidence or explana-
tion, and were inconsistent with the record as a whole, the ALJ was
entitled to give those opinions less weight. See 20 C.F.R. §§
404.1527(c)(3), (c)(4), (c)(6), 416.927(c)(3), (c)(4), (c)(6).
       Substantial evidence supports the ALJ’s assessment of
Woods’s RFC and Commissioner’s denial of DIB and SSI benefits;
we affirm.
      AFFIRMED.